
	
		III
		111th CONGRESS
		1st Session
		S. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Durbin (for himself,
			 Mr. Bayh, Mr.
			 Bunning, Mr. Burris,
			 Mr. Lugar, and Mr. McConnell) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Commemorating the life and legacy of
		  President Abraham Lincoln on the bicentennial of his birth.
	
	
		Whereas President Abraham Lincoln was born on February 12,
			 1809, to modest means, in a 1-room log cabin in Kentucky;
		Whereas Abraham Lincoln spent his childhood in Indiana,
			 and, despite having less than a year of formal schooling, developed an avid
			 love of reading and learning;
		Whereas Abraham Lincoln arrived in Illinois at the age of
			 21;
		Whereas, while living in Illinois, Abraham Lincoln met and
			 married his wife, Mary Todd Lincoln, built a successful legal practice, served
			 in the State legislature of Illinois, was elected to Congress, and participated
			 in the famous Lincoln-Douglas debates;
		Whereas Abraham Lincoln left Illinois 4 months after being
			 elected President of the United States in 1860;
		Whereas Abraham Lincoln was the first member of the
			 Republican party elected President of the United States and helped build the
			 Republican party into a strong national organization;
		Whereas, after his election and the secession of the
			 southern States, Abraham Lincoln steered the United States through the most
			 profound moral and political crisis, and the bloodiest war, in the history of
			 the Nation;
		Whereas, by helping to preserve the Union and by holding a
			 national election, as scheduled, during a civil war, Abraham Lincoln reaffirmed
			 the commitment of the people of the United States to majority rule and
			 democracy;
		Whereas the Emancipation Proclamation signed by Abraham
			 Lincoln declared that slaves within the Confederacy would be forever free and
			 welcomed more than 200,000 African American soldiers and sailors into the armed
			 forces of the Union;
		Whereas the Emancipation Proclamation signed by Abraham
			 Lincoln fundamentally transformed the Civil War from a battle for political
			 unity to a moral fight for freedom;
		Whereas the faith Abraham Lincoln had in democracy was
			 strong, even after the bloodiest battle of the war at Gettysburg;
		Whereas the inspiring words spoken by Abraham Lincoln at
			 Gettysburg still resonate today: that these dead shall not have died in
			 vain; that this nation, under God, shall have a new birth of freedom; and that
			 government of the people, by the people, for the people, shall not perish from
			 the earth;
		Whereas Abraham Lincoln was powerfully committed to unity,
			 turning rivals into allies within his own Cabinet and welcoming the defeated
			 Confederacy back into the Union with characteristic generosity, with
			 malice toward none; with charity for all;
		Whereas Abraham Lincoln became the first President of the
			 United States to be assassinated, days after giving a speech promoting voting
			 rights for African Americans;
		Whereas, through his opposition to slavery, Abraham
			 Lincoln set the United States on a path toward resolving the tension between
			 the ideals of liberty and justice for all espoused by the
			 Founders of the United States and the ignoble practice of slavery, and
			 redefined what it meant to be a citizen of the United States;
		Whereas, in his commitment to unity, Abraham Lincoln did
			 more than simply abolish slavery; he ensured that the promise that all
			 men are created equal was an inheritance to be shared by all people of
			 the United States;
		Whereas the story of Abraham Lincoln and the example of
			 his life, including his inspiring rise from humble origins to the highest
			 office of the land and his decisive leadership through the most harrowing time
			 in the history of the United States, continues to bring hope and inspiration to
			 millions in the United States and around the world, making him one of the
			 greatest Presidents and humanitarians in history; and
		Whereas February 12, 2009, marks the bicentennial of the
			 birth of Abraham Lincoln: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 bicentennial of the birth of President Abraham Lincoln;
			(2)recognizes and
			 echoes the commitment of Abraham Lincoln to what he called the
			 unfinished work of unity and harmony in the United States;
			 and
			(3)encourages the
			 people of the United States to recommit to fulfilling the vision of Abraham
			 Lincoln of equal rights for all.
			
